DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the terms "fine" (claim 1, line 2) and "substantially" (claim 2, line 2 and claim 6, line 3) are  comparative terms for which no basis of comparison is provided and therefore so broad that it has no limiting value and fails to particularly point and distinctly claim any structure.  The term “preferably” (claims 3, 4, 12 and 20) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The language “can be” and “e.g. at a wavelength…400nm” (claim 17, line 3) is not a positive claim language.  It is not possible to determine with any degree of certainty exactly what applicant intends by the language.  Additionally, there is no proper antecedent basis for “the dimensions of printed features” (claim 2, lines 1 and 2), “the spacing” (claim 2, line 2), “the metal substrate” (claim 15, line 3) and “said first mention fine pattern” (claim 19, line 2). 
The above are simply examples of the errors present. Applicant is required to carefully review the claims and eliminate all such errors.
To the extent the claims are definite and positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 102


a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1, 6-10, 13 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Goto et al. (US 6,550,389).
With respect to claims 1, 6-9 and 21, Goto et al.   (Fig.1) teaches a conventional method of decorating a metal can body and comprising the steps of printing a fine pattern which inherently includes a printed and unprinted areas or discrete areas so the pattern can be realized onto the can body using a non-varnishable ink (col.2, third paragraph), applying a varnish 4 over the printed fine gravure i.e., an intaglio pattern 3 while the printed non-varnishable ink remains wet (e.g. coating by “a wet-on-wet technique”, col.1, lines 15-39 and col.15, first paragraph), the pattern being configured to inherently give rise to a textured pattern in the varnish once the varnish has dried.
With respect to claim 10, Goto et al. teaches the use of one or both of the ink which is a clear ink (col.15, lines 8-24).
With respect to claim 13, Goto et al. teaches the steps of steps of printing and applying, passing the can body through an oven in order to cure or dry both the ink and the varnish (col.15, fourth paragraph).
  
Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 2-5, 11, 12 and 14-20 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Goto et al. (US 6,550,389).
	With respect to claims 2-5, 11, 12 and 17-20, Goto et al. teaches a method of decorating a metal can body having the steps as recited.  See the explanation of Goto et al. above.
Goto et al. does not clearly teach a filmweight of the non-varnishable ink, the spacing between the print features which is less than 1 mm or the maximum thickness of varnish within the texture pattern or the time for applying a varnish after printing or the clear ink which contains a fluorescent additive or the size of an ink spot.
However, the selection of the desire filmweight of the non-varnishable ink, or desired the spacing between the print features or the desire thickness of varnish within the texture pattern or the desire time for applying a varnish after printing or the clear ink which contains a fluorescent additive or the size of an ink spot would be obvious through routine experimentation depending upon characteristic of ink including density of ink and its carrier, the surface material of a can to be used and a configuration of a printer in order to get best possible printing operation.
It would have been obvious to one of ordinary skill in the art to modify the method of decorating a metal can body of Goto et al. by proving the desire filmweight of the non-varnishable ink, desired the spacing between the print features or the desire thickness of varnish within the texture pattern or the desire time for applying a varnish after printing or the clear ink which contains a fluorescent additive or the desire size of an ink spot for printing image quality on the surface a can.
With respect to claims 17 and 18, the use of a clear ink which contains a fluorescent additive or an ink which contains thermochromic or photochromic pigments is conventional.  

Conclusion
         	
         	The patents to Owen, Ramirez et al., Schmid et al. and  Wang et al. and are cited to show other structures having obvious similarities to the claimed structure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853